DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 4/12/2022.
Claims 1-14 are pending.  Claims 15-20 are cancelled. Claims 1 and 8 are currently amended. Claims 1 and 8 are independent.
Response to Arguments
Applicants' arguments and amendments, filed 4/12/2022, with respect to independent claims 1 and 8, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Kondo as noted below in the rejection of independent claims 1 and 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 2018/0042118 A1, hereinafter “Kondo”).
Regarding independent claim 1, Figures 1-3 of Kondo disclose a semiconductor package comprising: 
a singulated die 1 (“chip part”- ¶0037, which is a singulated die; see Figs. 8D-8J); and 
a passivating material 24 (“sidewall insulating layer”- ¶0066) of a predetermined thickness extending only across a majority of a singulated surface (i.e., the collective side surfaces of die 1) of the singulated die 1, the passivating material 24 directly on the singulated surface, since passivating material 24 is disposed entirely on the side surfaces of die 1 which is a majority of the side surfaces of die 1.
Additionally, regarding the claim limitations “singulated die” (emphasis added) and “singulated surface” (emphasis added) which are drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same. For example, a “singulated die” with an associated “singulated surface” may have the same physical characteristics of a die which is formed individually and is then processed by trimming a surface of the die such that the physical attributes of “a singulated surface” are achieved.
Regarding claim 2, Figures 1-3 of Kondo disclose wherein the singulated die 1 comprises a perimeter comprising a closed shape (¶0039).
Regarding claim 3, Figures 1-3 of Kondo disclose wherein the singulated die 1 comprises a perimeter comprising a rectangular shape (¶0039).
Regarding claim 7, Figures 1-3 of Kondo disclose wherein the passivating material 24 comprises one of silicon dioxide (¶0068) or borophosphosilicate glass (BPSG).
Regarding independent claim 8, Figure 17 of Kondo discloses a semiconductor package comprising: 
a die 1 (“chip part”- ¶0037, which is a singulated die; see Figs. 8D-8J) having a first largest planar surface (i.e., the top surface of 2 shown in Fig. 17) and a second largest planar surface (i.e., the bottom surface of 19 shown in Fig. 17), the die 1 comprising a thickness between the first largest planar surface and the second largest planar surface, the thickness including a cut surface (i.e., the collective side surfaces of 1 which have been cut; see Figs. 8D-8J); and 
a passivating material 24 (“sidewall insulating layer”- ¶0066) of a predetermined thickness coupled at the thickness directly on the cut surface and extending only along at least half of the thickness to the second largest planar surface, since passivating material 24 is disposed entirely on the side surfaces of die 1 which is at least half of the thickness of the side surfaces of die 1.
Additionally, regarding the claim limitation “cut surface” (emphasis added) which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same. For example, the physical attributes of a “cut surface” may also be achieved by a non-cutting process such as polishing.  
Regarding claim 9, Figures 1-2 of Kondo disclose wherein the die 1 comprises a perimeter comprising a closed shape (¶0039).
Regarding claim 10, Figures 1-2 of Kondo disclose wherein the die 1 comprises a perimeter comprising a rectangular shape (¶0039).
Regarding claim 14, Kondo discloses wherein the passivating material 24 comprises one of silicon dioxide (¶0068) or borophosphosilicate glass (BPSG).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Zundel et al. (US 2015/0221523 A1, hereinafter “Zundel”).
Regarding claim 4, Figures 1-3 of Kondo disclose wherein the singulated die 1 comprises a perimeter comprising a closed shape, such as a rectangular shape (¶0039).
Kondo does not expressly disclose wherein the perimeter of the singulated die comprises an elliptical shape.
Figure 2 of Zundel discloses a semiconductor package comprising a singulated die 102 (“die”- ¶¶0028, 0105), and a passivating material 220 (“encapsulation material”- ¶0088) on side surfaces of the die 102, wherein the singulated die 102 comprises a perimeter comprising a closed shape, such as a rectangular shape, a triangular shape, an elliptical shape or a polygonal shape (¶0032).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo such that the perimeter of the singulated die comprises an elliptical shape as taught by Zundel for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known shape of a die.
Furthermore, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the die is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of utilizing a suitable and well-known shape of a die (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 5, Figures 1-3 of Kondo disclose wherein the singulated die 1 comprises a perimeter comprising a closed shape, such as a rectangular shape (¶0039).
Kondo does not expressly disclose wherein the perimeter of the singulated die comprises a triangular shape.
Figure 2 of Zundel discloses a semiconductor package comprising a singulated die 102 (“die”- ¶¶0028, 0105), and a passivating material 220 (“encapsulation material”- ¶0088) on side surfaces of the die 102, wherein the singulated die 102 comprises a perimeter comprising a closed shape, such as a rectangular shape, a triangular shape, an elliptical shape or a polygonal shape (¶0032).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo such that the perimeter of the singulated die comprises a triangular shape as taught by Zundel for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known shape of a die.
Furthermore, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the die is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of utilizing a suitable and well-known shape of a die (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 6, Figures 1-3 of Kondo disclose wherein the singulated die 1 comprises a perimeter comprising a closed shape, such as a rectangular shape (¶0039).
Kondo does not expressly disclose wherein the perimeter of the singulated die comprises a polygonal shape.
Figure 2 of Zundel discloses a semiconductor package comprising a singulated die 102 (“die”- ¶¶0028, 0105), and a passivating material 220 (“encapsulation material”- ¶0088) on side surfaces of the die 102, wherein the singulated die 102 comprises a perimeter comprising a closed shape, such as a rectangular shape, a triangular shape, an elliptical shape or a polygonal shape (¶0032).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo such that the perimeter of the singulated die comprises a polygonal shape as taught by Zundel for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known shape of a die.
Furthermore, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the die is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of utilizing a suitable and well-known shape of a die (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 11, Figures 1-2 of Kondo disclose wherein the die 1 comprises a perimeter comprising a closed shape, such as a rectangular shape (¶0039).
Kondo does not expressly disclose wherein the perimeter of the die comprises an elliptical shape.
Figure 2 of Zundel discloses a semiconductor package comprising a die 102 (“die”- ¶¶0028, 0105), and a passivating material 220 (“encapsulation material”- ¶0088) on side surfaces of the die 102, wherein the die 102 comprises a perimeter comprising a closed shape, such as a rectangular shape, a triangular shape, an elliptical shape or a polygonal shape (¶0032).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo such that the perimeter of the die comprises an elliptical shape as taught by Zundel for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known shape of a die.
Furthermore, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the die is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of utilizing a suitable and well-known shape of a die (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 12, Figures 1-2 of Kondo disclose wherein the die 1 comprises a perimeter comprising a closed shape, such as a rectangular shape (¶0039).
Kondo does not expressly disclose wherein the perimeter of the die comprises a triangular shape.
Figure 2 of Zundel discloses a semiconductor package comprising a die 102 (“die”- ¶¶0028, 0105), and a passivating material 220 (“encapsulation material”- ¶0088) on side surfaces of the die 102, wherein the die 102 comprises a perimeter comprising a closed shape, such as a rectangular shape, a triangular shape, an elliptical shape or a polygonal shape (¶0032).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo such that the perimeter of the die comprises a triangular shape as taught by Zundel for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known shape of a die.
Furthermore, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the die is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of utilizing a suitable and well-known shape of a die (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 13, Figures 1-2 of Kondo disclose wherein the die 1 comprises a perimeter comprising a closed shape, such as a rectangular shape (¶0039).
Kondo does not expressly disclose wherein the perimeter of the die comprises a polygonal shape.
Figure 2 of Zundel discloses a semiconductor package comprising a die 102 (“die”- ¶¶0028, 0105), and a passivating material 220 (“encapsulation material”- ¶0088) on side surfaces of the die 102, wherein the die 102 comprises a perimeter comprising a closed shape, such as a rectangular shape, a triangular shape, an elliptical shape or a polygonal shape (¶0032).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo such that the perimeter of the die comprises a polygonal shape as taught by Zundel for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known shape of a die.
Furthermore, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the die is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of utilizing a suitable and well-known shape of a die (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895